463 F.2d 776
Paul A. McKINNEY, Petitioner-Appellant,v.Clarence JONES, Sheriff, Dallas County, Texas, Respondent-Appellee.
No. 72-1214 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
July 17, 1972.Rehearing Denied July 27, 1972.

Paul A. McKinney, pro se.
John B. Tolle, Asst. Dist. Atty., Henry Wade, Crim. Dist. Atty., Dallas, Tex., for respondent-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
Appellant, a Texas state prisoner, appeals from the denial by the District Court of his habeas corpus petition challenging the validity of his conviction for statutory rape.  The record clearly shows that appellant has failed to exhaust his available state remedies, 28 U.S.C. Sec. 2254.  The judgment of the District Court is, therefore,


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I